Name: Commission Regulation (EEC) No 2880/80 of 6 November 1980 providing for the granting of private storage aid fixed at a standard rate in advance in respect of veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/22 Official Journal of the European Communities 7. 11 . 80 COMMISSION REGULATION (EEC) No 2880/80 of 6 November 1980 providing for the granting of private storage aid fixed at a standard rate in advance in respect of veal that the meat has been exported must be supplied as in the case of refunds, in accordance with Commis ­ sion Regulation (EEC) No 2730/79 (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ] ), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 23 thereof, Whereas some Member States and some non-member countries which import veal have taken special measures to restrict the free circulation of this type of meat, thereby threatening the stability of the market in beef and veal ; whereas measures should therefore be taken to support the said market ; whereas private storage aid would appear to be the most appropriate measure ; Whereas the provisions of Commission Regulation (EEC) No 1091 /80 (3), as amended by Regulation (EEC) No 2629/80 (4), should be followed in respect of the granting of private storage aid for beef and veal ; Whereas provisions should be made to ensure that calves from which carcases and half-carcases are produced are slaughtered exclusively in slaughter ­ houses which are approved and supervised in accor ­ dance with the provisions of Council Directive 64/433/EEC (5), as last amended by Directive 77/99/EEC (6) ; Whereas Article 3 of Council Regulation (EEC) No 989/68 (7), as amended by Regulation (EEC) No 428/77 (8), provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof Article 1 1 . Applications may be submitted between 5 November and 6 December 1980 for aid for the private storage of carcases and half-carcases of calves as defined in Article 2 (2) (a) and (b). The amounts of this aid, by tonne of product, bone in , shall be as set out in the Annex hereto . If the quantities in respect of which contracts have been applied for or the market situation make it advis ­ able , the deadline for the submission of applications may be changed . 2 . The amounts of aid shall be adjusted if the period of storage is extended or reduced . The supple ­ ments per month and deductions per diem for each of the cuts referred to in Article 2 (2) shall be as set out in the Annex hereto . 3 . Subject to the provisions of this Regulation , the provisions of Regulation (EEC) No 1091 /80 shall apply . Article 2 1 . Only meat produced in accordance with the provisions of Article 3 ( 1A) (a) to (e) of Directive 64/433/EEC shall be eligible for private storage aid . 2 . For the purposes of this Regulation : (a) 'carcases of calves ' means whole carcases of slaught ­ ered calves, without the head, feet, tail , offals , kidney fat and pelvis fat ; the weight of the carcase must be not less than 80 kg and must be less than 150 kg ; ( ») OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 329, 24. 12. 1979 , p . 15 . (3 ) OJ No L 114, 3 . 5 . 1980 , p. 18 . (4 ) OJ No L 270 , 15 . 10 . 1980, p. 9 . (5 ) OJ No 121 , 29 . 7 . 1964, p . 2012/64 . (6) OJ No L 26, 31 . 1 . 1977 , p. 85 . ( 7) OJ No L 169, 18 . 7 . 1968, p . 10 . (s) OJ No L 61 , 5 . 3 . 1977 , p . 17 . H OJ No L 317, 12 . 12 . 1979 , p. 1 . 7. 11 . 80 Official Journal of the European Communities No L 298/23 2 . Entitlement to payment of the aid shall be esta ­ blished only if all the meat has remained in storage throughout the storage period. 3 . On the expiry of a storage period of 45 days, the contracting party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that it is exported within 10 working days of the date of its removal from storage . In this case, the amount of aid shall be reduced in accordance with Article 1 (2), the day of removal from storage being the last day of storage . The contracting party shall inform the intervention agency at least two working days before the commencement of removal operations, stating the quantities which he intends to export . 4. In cases of export in accordance with paragraph 3, the contracting party shall provide proof in accor ­ dance with Article 9 of Regulation (EEC) No 2730/79 that the meat has been exported or has constituted supplies within the meaning of Article 5 of that Regu ­ lation . (b) 'half-carcases of calves means the product resulting from the symmetrical division of the whole carcase through the centre of each cervical , dorsal , lumbar and sacral vertebrae and through the centre of the sternum and the ischio-pubic symphysis ; the weight Of the half-car ­ case must be not less than 40 kg and must be less than 75 kg. Article 3 1 . The minimum quantity per contract shall be 20 tonnes . 2 . A contract may relate only to the kinds of product referred to in Article 2 (2). 3 . Products must be placed in storage within 21 days of the date of conclusion of the contract. The storage period shall commence on the day on which placing in store is completed . Article 4 1 . If the quantity stored is less than the quantity for which the contract was concluded, and : (a) not less than 90 % of that quantity, the amount of private storage aid shall be reduced proportion ­ ally ; (b) less than 90 % of that quantity, private storage aid shall not be paid . 2 . No aid shall be granted in respect of any quanti ­ ties placed in store in excess of the quantity for which the contract was concluded . Article 5 1 . The period of storage shall be three, four or five months, at the storer's option ; the storer shall state his preference at the time of submitting his offer . Article 6 The amount of the security provided for in Article 5 ( 1 ) of Regulation (EEC) No 1091 /80 shall be 110 ECU per tonne . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1980 . For the Commission Finn GUNDELACH Vice-President No L 298/24 Official Journal of the European Communities 7. 11 . 80 ANNEX Products in respect of which aid is granted Amount of aid in ECU/tonne, for a storage period : Amounts (ECU/tonne) : of three months of four months of five months to be added per day to be deducted per day Carcases or half-carcases of calves 570 610 650 40 1-35